Exhibit 10.6 Agreement regarding K-Java Service CMBJ-SW-2007-502 Party A:China Mobile Group Beijing Co., Ltd Party B: Shanghai Mopie Information Technology Co., Ltd Both parties, under the principles of equality, mutual benefit and win-win and through friendly deliberation, have determined to establish cooperation tie and provide K-Java service for the subscribers of China Mobile. In order to detail the rights and obligations of both parties during the cooperation, this Agreement is entered into by both parties. I.
